COMMON STOCK PURCHASE WARRANT A-101


VOID AFTER 5:00 P.M., EASTERN TIME ON APRIL 25, 2012


For the Purchase of up to 800,000,000 Shares of
Common Stock, Par Value $0.001 of


TACTICAL AIR DEFENSE SERVICES, INC.
A Nevada corporation


WHEREAS, on or about April 25, 2011, Tactical Air Defense Services, Inc., a
Nevada corporation (the “Company”) and Cornucopia, Ltd., a Turks and Caicos
International Business Corporation (the “Holder”) entered into a Letter of
Intent (the “LOI,” a copy of which has been attached hereto as Exhibit A) and a
Securities Purchase Agreement (the “Purchase Agreement,” a copy of which has
been attached hereto as Exhibit B) related to certain financing terms between
the Company and the Holder. Any capitalized terms used herein and not defined
shall have the meanings set forth in the LOI and/or the Purchase Agreement.


WHEREAS, the Company and the Holder have already closed the Initial Financing
and issued this warrant pursuant thereto.


NOW THEREFORE, THIS CERTIFIES THAT, for value received, Cornucopia, Ltd., a
Turks and Caicos International Business Corporation (the “Holder”), as
registered owner of this Common Stock Purchase Warrant A-101 (the “Warrant”), is
entitled to, subject to the terms provided for herein, at any time at or before
the Expiration Date (as defined below), but not thereafter, to subscribe for,
purchase and receive up to 800,000,000 common shares of the fully paid and
non-assessable shares of common stock (the “Common Stock”) of Tactical Air
Defense Services, Inc., a Nevada corporation (the “Company”), at a purchase
price of the lesser of (i) $0.0025 or (ii) a fifty percent (50%) discount to the
average closing price of the Common Stock for the thirty (30) trading days prior
to exercise of the Warrant (the “Exercise Price”), upon presentation and
surrender of this Warrant and upon payment by cashier’s check or wire transfer
of the Exercise Price for such Common Stock to the Company at the principal
office of the Company; provided, however, the rights granted by this Warrant
shall be subject to and adjusted as herein specified.


STATEMENT OF RIGHTS OF WARRANT HOLDER


1.           Expiration Date.                                The term Expiration
Date (the “Expiration Date”) means the earliest of (i) April ___, 2012, (ii)
immediately prior to the sale of all of substantially all of the Company’s
assets, (iii) immediately prior to a merger or consolidation in which more than
50% of the total Company outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such transaction; provided, that the Company shall give notice to the Holder at
least 10 days prior to the events set forth in clauses (ii) and (iii) above; and
(iv)   in the event the Company requests any funding under a Subsequent
Financing (as defined in the LOI and the Purchase Agreement), and Cornucopia
refuses to provide such Subsequent Financing funding, the Warrant, and all
rights thereunder, shall be automatically cancelled, rescinded and terminated.




2.          Exercise of Warrant. Subject to the terms and conditions provided
for herein, this Warrant may be exercised in whole or in part at any time at or
before the Expiration Date by presentation and surrender hereof to the Company,
with the Exercise Form annexed hereto as Exhibit C, duly executed and
accompanied by payment by cashier’s check or wire transfer of the Exercise
Price, for the number of shares specified in such form. If this Warrant should
be exercised in part only, the Company shall, upon surrender of this Warrant for
cancellation, execute and deliver a new Warrant evidencing the right of the
Holder to purchase the balance of the shares purchasable hereunder. Upon receipt
by the Company of this Warrant and the Exercise Price at the office or agency of
the Company, in proper form for exercise, the Holder shall be deemed to be the
holder of record of the common stock issuable upon such exercise,
notwithstanding that the stock transfer books of the Company shall then be
closed or that certificates representing such common stock shall not then be
actually delivered to the Holder.


3.           Adjustment of Exercise Price and Number of Warrant Shares.
 
(a)           Stock Splits, Etc. The number and kind of securities purchasable
upon the exercise of this Warrant (the “Warrant Shares”) and the Exercise Price
shall be subject to adjustment from time to time upon the happening of any of
the following. In case the Company shall: (i) subdivide its outstanding shares
of Common Stock into a greater number of shares of Common Stock or (ii) combine
its outstanding shares of Common Stock into a smaller number of shares
of  Common Stock, then the number of Warrant Shares purchasable upon exercise of
this Warrant immediately prior thereto shall be adjusted so that  the holder of
this Warrant shall be entitled to receive the kind and number of Warrant Shares
or other securities of the Company which they would have owned or have been
entitled to receive had such Warrant been exercised in advance thereof. Upon
each such adjustment of the kind and number of Warrant Shares or other
securities of the Company which are purchasable hereunder, the holder of this
Warrant shall thereafter be entitled to purchase the number of Warrant Shares or
securities resulting from such adjustment at an Exercise Price per Warrant Share
or other security obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of Warrant Shares purchasable
pursuant hereto immediately prior to such adjustment and dividing by the number
of Warrant Shares or other securities of the Company resulting from such
adjustment. An adjustment made pursuant to this paragraph shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event.


(b)           Reorganization, Reclassification, Merger, Consolidation or
Disposition of Assets. In case the Company shall reorganize its capital,
reclassify its capital stock, consolidate or merge with or into another
corporation (where the Company is not the surviving corporation or where there
is a change in or distribution with respect to the Common Stock of the Company),
or sell, transfer or otherwise dispose of all or substantially all its property,
assets, or business to another corporation and, pursuant to the terms of such
reorganization, reclassification, merger, consolidation or disposition of
assets, shares of common stock of the successor of acquiring corporation, or any
cash, shares of stock or other securities or property of any nature whatsoever
(including warrants or other subscription or purchase rights) in addition to or
in lieu of common stock of the successor or acquiring corporation ( “Other
Property”), are to be received by or distributed to the holders of Common Stock
of the Company, then Holder shall have the right thereafter to receive, upon
exercise of this warrant, the number of shares of common stock of the successor
or acquiring corporation or of the Company, if it is  the surviving corporation,
and Other Property receivable upon or as a result of such reorganization,
reclassification, merger, consolidation or disposition of assets by a holder of
the number of shares of Common Stock for which this Warrant is exercisable
immediately prior to such event.  In case of any such reorganization,
reclassification , merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Company) shall expressly assume  the
due and punctual observance and performance of each and every covenant and
condition of this Warrant to be performed and observed by the Company and all
the obligations and liabilities hereunder, subject to such modifications as may
be deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Company) in order to provide for adjustments of shares of
Common Stock for which this Warrant is exercisable which shall be as nearly
equivalent as practicable to the adjustments provided for in this Section.


4.          Rights of the Holder. The Holder shall not be entitled to any rights
of a shareholder in the Company, including but not limited to voting right of
the Warrant Shares, either at law or equity, prior to the exercise thereof, and
the rights of the Holder are limited to those expressed in the Warrant and are
not enforceable against the Company except to the extent set forth herein.


5.          Restrictions on Transfer. The Holder of this Warrant, by acceptance
thereof; agrees that, absent an effective registration statement, under the
Securities Act of 1933 (the “Act”), covering the disposition of this Warrant or
the Common Stock issued or issuable upon exercise hereof, such Holder will not
sell or transfer any or all of this Warrant or such Common Stock without first
providing the Company’s transfer agent with an opinion of Company counsel to the
effect that such sale or transfer will be exempt from the registration and
prospectus delivery requirements of the Act. The certificates evidencing the
Warrant and Common Stock which will be delivered to such Holder by the Company
shall bear substantially the following legend:


THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ISSUED IN RELIANCE UPON AN
EXEMPTION FROM THE REQUIREMENTS FOR SUCH REGISTRATION FOR NONPUBLIC OFFERINGS.
ACCORDINGLY, THE SALE, TRANSFER. PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF
THE SECURITIES EVIDENCED HEREBY OR ANY PORTION THEREOF OR INTEREST THEREIN MAY
NOT BE ACCOMPLISHED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER
THAT ACT OR AN OPINION OF COUNSEL SATISFACTORY TO TACTICAL AIR DEFENSE SERVICES,
INC. THAT SUCH REGISTRATION IS NOT REQUIRED.


Each Holder of this Warrant, at the time all or a portion of such Warrant is
exercised, agrees to make such written representations to the Company as the
Company may request, in order that the Company may be satisfied that such
exercise of the Warrant and consequent issuance of Common Stock will not violate
the registration and prospectus delivery requirements of the Act, or other
applicable state securities laws.


6.           Maximum Exercise.  The Holder shall not be entitled to exercise
this Warrant on an exercise date, in connection with that number of shares of
Common Stock which would be in excess of the sum of (i) the number of shares of
Common Stock beneficially owned by the Holder and its affiliates on an exercise
date, and (ii) the number of shares of Common Stock issuable upon the exercise
of this Warrant with respect to which the determination of this limitation is
being made on an exercise date, which would result in beneficial ownership by
the Holder and its affiliates of more than 4.99% of the outstanding shares of
Common Stock on such date. For the purposes of the immediately preceding
sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended, and Regulation
13d-3 thereunder.  Subject to the foregoing, the Holder shall not be limited to
aggregate exercises which would result in the issuance of more than 4.99%.
 
7.          Loss or Mutilation. Upon receipt by the Company of evidence
satisfactory to it (in the exercise of reasonable discretion) of the ownership
of and the loss, theft, destruction or mutilation of any Warrant and (in the
case of loss, theft or destruction) of indemnity satisfactory to it (in the
exercise of reasonable discretion), and (in the case of mutilation) upon
surrender and cancellation thereof, the Company will execute and deliver in lieu
thereof a new Warrant of like tenor.


8.             Notices.  Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be effective upon the earlier of:  (i) the business day of
transmission by telecopy, facsimile or electronic mail transmission at the
address, facsimile number or electronic mail address designated below (if
delivered prior to 5:00 p.m. Eastern Standard Time on such business day), (ii)
the first business day following such delivery (if delivered after 5:00 p.m.
Eastern Standard Time on such business day); or (iii) on the first business day
following the date of sending by any nationally recognized courier or package
delivery service. The addresses for such communications shall be:


If to the Company, to:
 
Tactical Air Defense Services, Inc.
123 West Nye Lane, Suite 517
Carson City, Nevada 89706
Attn: Alexis C. Korybut, CEO
E-mail: alexis@korybut.com
If to Holder, to:
 
Cornucopia, Ltd.
Butterfield Square, Leeward Highway
Providenciales, Turks and Caicos Islands, BVI
Attn: Helena Houdova, Director
E-mail:
 



9.           Modification.  This Warrant may be amended only in a writing
executed by both the Company and the Holder.


10.           Assignment.  The Warrant and any shares convertible thereunder may
not be assigned by the Holder without the express written consent of the
Company.


11.           Governing Law.  The subject matter of this Warrant shall be
governed by and construed in accordance with the laws of the State of Florida
(without reference to its choice of law principles), and to the exclusion of the
law of any other forum, without regard to the jurisdiction in which any action
or special proceeding may be instituted.  THE COMPANY HERETO AGREES TO SUBMIT TO
THE PERSONAL JURISDICTION AND VENUE OF THE STATE COURTS LOCATED IN PALM BEACH
COUNTY, FLORIDA, FOR RESOLUTION OF ALL DISPUTES ARISING OUT OF, IN CONNECTION
WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND ENFORCEMENT OF THIS
WARRANT, AND HEREBY WAIVES THE CLAIM OR DEFENSE THEREIN THAT SUCH COURTS
CONSTITUTE AN INCONVENIENT FORUM.  AS A MATERIAL INDUCEMENT FOR THIS WARRANT,
EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY ISSUES SO
TRIABLE.   If it becomes necessary for the either party to institute legal
action to enforce the terms and conditions of this Warrant, the prevailing party
shall be awarded reasonable attorneys fees, expenses and costs.


12.           Execution of the Warrant.  The parties executing this Warrant have
the requisite corporate power and authority to enter into and carry out the
terms and conditions of this Warrant, as well as all transactions contemplated
hereunder. All corporate proceedings have been taken and all corporate
authorizations and approvals have been secured which are necessary to authorize
the execution, delivery and performance of this Warrant. This Warrant has been
duly and validly executed and delivered by the Company and constitutes a valid
and binding obligation, enforceable in accordance with the respective terms
herein. Upon delivery of this Warrant, this Warrant will constitute the valid
and binding obligations of Company, and will be enforceable in accordance with
its respective terms.






***SIGNATURE PAGE FOLLOWS***








 
 

--------------------------------------------------------------------------------


 




SIGNATURE PAGE


IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by its duly
authorized officer as April 25, 2011.




TACTICAL AIR DEFENSE SERVICES, INC.






                        /s/ Alexis C. Korybut



______________________________________
By: Alexis C. Korybut
Its: Chief Executive Officer




A FACSIMILE COPY OF THIS AGREEMENT SHALL HAVE THE SAME LEGAL EFFECT AS AN
ORIGINAL OF THE SAME.
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A


Letter of Intent
















































 
 

--------------------------------------------------------------------------------

 




EXHIBIT B


Securities Purchase Agreement
















































































 
 

--------------------------------------------------------------------------------

 

 


EXHIBIT C


FORM OF SUBSCRIPTION
(to be signed only on exercise of Warrant)
TO:  Tactical Air Defense Services, Inc.
The undersigned, pursuant to the provisions set forth in the attached Warrant
A-101, hereby elects to purchase:


_________________ shares of the Common Stock covered by such Warrant A-101.
The undersigned herewith makes payment of the full purchase price for such
shares at the price per share provided for in such Warrant A-101, which is
$_________________, resulting in a total payment of $_____________
The undersigned requests that the certificates for such shares be issued as
follows:


Shares to be issued in the name of:___________________________


To be delivered to the following address:


_______________________________________


_______________________________________


If said number of Warrants exercised shall not be all the Warrants evidenced by
the within Warrant Certificate, issue a new Warrant Certificate for the
remaining balance of Warrants to the undersigned at the address stated above.




Name of
Holder:                                ______________________________________________
(Please Print)


Signature:                                ______________________________________________




Date:                                ______________________________________________




 
 








 
 

--------------------------------------------------------------------------------

 